Citation Nr: 1229641	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee and pes planus disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was previously before the Board in February 2010, when it was remanded for further development.  

The Veteran elected and was provided an informal conference held in July 2006 in lieu of a formal hearing before a VA Decision Review Officer.  A written report of this conference has been associated with the claims file.

Clarification of Issues on Appeal

The Veteran previously filed a claim for service connection for PTSD, which was denied by a December 1994 rating decision.  As such, the Veteran's claim of service connection for PTSD is subject to the requirements of submitting new and material evidence to reopen the claims.  See generally 38 C.F.R. § 3.156.  However, after being reopened below, the Board has expanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim of service connection for a psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for an acquired psychiatric disorder and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1994 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision.

2. Evidence received since the December 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The December 1994 rating decision denying the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the December 1994 rating decision in connection with Veteran's claim of service connection for PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a December 1994 rating decision, the RO denied the Veteran's initial claim of service connection for PTSD.  At that time, the RO considered service treatment records, VA treatment records and statements from the Veteran.  The RO determined that service connection for PTSD was not warranted because the evidence indicated the Veteran's stressors could not be verified.  See 38 C.F.R. § 3.304(f).  The Veteran was notified of this decision and of his procedural and appellate rights by letter in December 1994. He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302 , 20.1103.

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the December 1994 rating decision includes a large number of VA treatment records and further statements from the Veteran.  Significantly, the VA treatment records indicate the Veteran currently suffers from PTSD due to his active duty service as a corrections officer.  The Veteran has also submitted a number of statements discussing his claimed stressors.

The Board concludes that the VA treatment records and Veteran's statements are new and material with respect to the issue of service connection for PTSD.  They were not previously of record at the time of the December 1994 rating decision.  They are not cumulative of prior records because they provide the Veteran's description of his in-service stressors and a medical opinion relating his current PTSD to these stressors.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim.  These VA treatment records and Veteran's statements bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened; to this extent only, the claim is granted.

REMAND

The Veteran is seeking service connection for PTSD; however, as he has also been diagnosed with other acquired psychiatric conditions during the course of his appeal, the Board has expanded the issue to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  He is also seeking service connection for a lumbar spine disability as secondary to his service-connected bilateral knee and pes planus disabilities.  For the reasons discussed below, further development is required prior to a Board decision.

With respect to PTSD, the Veteran has identified a number of in-service stressors related to his service as a corrections officer.  However, to date, he has not provided information sufficient to allow the AOJ to verify these stressors.  As the Veteran did not serve in combat, nor is he alleging fear of hostile military or terrorist activity, without such verification, service connection for PTSD cannot be granted.  See 38 C.F.R. § 3.304(f) (requiring "credible supporting evidence that the claimed in-service stressor occurred.")

With respect to an acquired psychiatric disorder other than PTSD, the record reflects the Veteran has been diagnosed with a number of psychiatric disabilities, including major depression and bipolar disorder.  VA treatment records include psychiatric evaluations as early as 1993, with reported psychiatric treatment shortly after the Veteran's separation from service.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given this asserted continuity of symptomatology, the Veteran should be provided a VA examination to determine whether any current acquired psychiatric condition other than PTSD is etiologically related to the Veteran's active service.  

Finally, the Veteran was provided a VA contract examination in September 2010 to address his lumbar spine disability.  Following a review of the claims file and physician examination of the Veteran, the examiner found the Veteran's lumbar spine disability is not related to active service, nor is it related to or aggravated by his bilateral knee and pes planus disabilities.  In support of this opinion, the VA examiner noted the Veteran's back disability began after an injury in 1987 and a laminectomy, neither of which occurred during service.  However, the VA examiner failed to offer a rationale for the opinion that the Veteran's service-connected knee and foot disabilities have not aggravated his lumbar spine disability.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current lumbar spine disability is due to or aggravated by his service-connected knee and foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provided detailed information regarding his claimed in-service stressors.  The Veteran should be requested to provide names and dates, within a three-month period, as to each suicide he has claimed to witness.  Following receipt of such information, all appropriate procedures should be followed to verify the Veteran's claimed stressors.  

2.  After completion of the foregoing, schedule the veteran for a VA psychiatric examination to determine the nature of any currently diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  

a.  Prior to the examination, the AMC/RO must specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current lumbar spine disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Is it at least as likely as not (probability of at least 50 percent) that a lumbar spine disability is proximately due to (caused by) the Veteran's service-connected bilateral knee and pes planus disabilities?  

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that a lumbar spine disability has been aggravated by the Veteran's service-connected bilateral knee and pes planus disabilities? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


